Title: To Benjamin Franklin from the Marine Committee, 17 September 1779
From: Marine Committee
To: Franklin, Benjamin


Gentlemen
September 17th 1779
We have received the honor of yours of the 3d. June last to which we shall now reply. We are sorry for the trouble which you have had with the Conspirators belonging to the Alliance, and at this time can think of no better method of disposing of them than Sending them out to this Continent by different Vessels proportioning the number to each Vessel, so as not to render it dangerous or inconvenient; and upon their Arrival if Sufficient evidence can be had it is our intention to bring them to trial by Court Martial. We are perfectly satisfied with the manner in which you have disposed of the Alliance, and have strong expectations that the little Squadron under Captain Jones will by their Success furnish Ample funds to repay All the Disbursments that have been made for that ship.
Although we are fully sensible of the perplexity which you have already had in transacting our Maritime business & of the impropriety of taking up your time from affairs of more general importance, when Consuls should be appointed at the several seaports & provided with funds for that purpose, yet the necessity we are now under of furnishing the sr Gerard with a suitable ship to carry himself & family to France obliges us once more to trouble you by committing the direction of that ship to your care having at present no alternative—assuring you that we shall use our endeavours to make it the last of the kind. This Ship is called the Confederacy mounts 36 Guns, commanded by Seth Harding Esqr who we have Ordered, on his arrival, to transmit you a state of his Ship, and to be governed in all things by your orders as you will perceive by the enclosure. We have in view that this Ship on her return should bring back as much Military Stores for the use of our Army as can be provided in time so as not to detain her or incommode her as a Ship of war which we request you will order Accordingly and dispatch her as soon as possible. As it is probable that the Captain, Officers and Crew will stand in need of some Supplies of Cloathing (and as they have wages due to them) a little money, we request that you will Order them advances to be made but with a sparing hand. We have the honor to be Your Excellencys very Hble servants

P.S. We have the pleasure to inform you that our frigates have lately had very great Success, having among many other Captures, taken ten homeward bound Jamaica Men fully ladened and two packets One Outward and the Other homeward bound— For particulars beg leave to refer you to the Papers.—
His Excellency Dr. Benjamin Franklin Minister Esqr Plenipotentiary at the Court of Versailles

